IN THE SUPREME COURT OF NORTH CAROLINA

                                            2022-NCSC-40

                                             No. 155A21

                                        Filed 18 March 2022

      IN THE MATTER OF: L.D., A.D.


            Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) (2019) from orders entered on 4

     February 2021 by Judge Christopher Rhue in District Court, Scotland County. This

     matter was calendared for argument in the Supreme Court on 18 February 2022 but

     determined on the record and briefs without oral argument pursuant to Rule 30(f) of

     the North Carolina Rules of Appellate Procedure.


            Quintin Byrd for petitioner-appellee Scotland County Department of Social
            Services.

            Michelle FormyDuval Lynch for appellee Guardian ad Litem.

            Wendy C. Sotolongo, Parent Defender, and Jacky Brammer, Assistant Parent
            Defender, for respondent-appellant mother.


            NEWBY, Chief Justice.

¶1          Respondent, the mother of L.D. (Larry) and A.D. (Amy),1 appeals from the trial

     court’s order terminating her parental rights. After careful review, we affirm.

¶2          Larry was born on 16 November 2016.2 The Scotland County Department of



            1 Pseudonyms are used in this opinion to protect the juveniles’ identities and for ease
     of reading.
            2  Only two children, Larry and Amy, are at issue in this case. There are five children
     in total. Respondent is not the mother of the biological father’s oldest child, J.B. Respondent
                                            IN RE L.D., A.D.

                                             2022-NCSC-40

                                           Opinion of the Court



     Social Services (DSS) received a report on 7 February 2018 that Larry’s eleven-week-

     old sibling, Lisa, was admitted into the emergency room at Scotland Memorial

     Hospital. She was diagnosed with acute bleeding on the brain and a subdural

     hematoma. Lisa also had fractures on her ribs, which were healing, along with other

     injuries, including a circular burn the size of a cigarette on her lower right leg.

     Respondent and the father3 claimed that Lisa was injured by falling off the couch.

     Medical professionals at the hospital, however, believed this explanation was

     “inconsistent with the type of injuries that [Lisa] ha[d] sustained.” Later testing

     “revealed retinal hemorrhaging in both eyes, indicative of Shaken Baby Syndrome.”

     On 9 February 2018, DSS filed a petition alleging that Larry was a neglected juvenile.

     Larry was initially placed in kinship care with his maternal grandmother.

¶3          On 16 February 2018, the trial court entered an order granting DSS nonsecure

     custody of Larry. That same day, DSS filed an amended juvenile petition adding

     allegations that the father had shaken Lisa and that he was incarcerated on charges

     of felonious child abuse. DSS further alleged that Larry’s maternal grandmother “was

     allowing [Larry to have] contact with the respondent mother in violation of a safety

     assessment,” and that respondent was incarcerated on charges of misdemeanor


     and the children’s biological father are the parents of, in order: L.D. (Larry); the sibling who
     was abused (Lisa); A.D. (Amy); and the last child born on 9 October 2019 (Alex).
            3The trial court also terminated the parental rights of the father to both Larry and
     Amy. The father, however, did not appeal the trial court’s order and is not a party to this
     appeal.
                                         IN RE L.D., A.D.

                                          2022-NCSC-40

                                        Opinion of the Court



     larceny and shoplifting. Respondent tested positive for cocaine, benzodiazepines, and

     methadone on 23 March, 9 April, and 11 June 2018. Respondent refused drug screens

     on 23 April, 3 May, 30 May, 27 June, and 27 July 2018. On 13 June 2018, respondent

     “made a case plan with DSS,” but did not sign it. That plan

                  found that the issues that needed to be addressed were
                  substance abuse and recommended treatment, appropriate
                  supervision and discipline, including parenting classes,
                  establishing a stable home and employment, cooperating
                  with [DSS], and maintaining contact with [DSS] at least
                  once per week, and visiting the juvenile a[nd] supporting
                  placement of the juvenile.

¶4         Amy was then born on 7 October 2018; her father is the same as Larry’s father.

     On 9 October 2018, DSS filed a juvenile petition alleging that Amy was neglected and

     obtained nonsecure custody of Amy. The petition alleged that Amy tested positive for

     cocaine at birth and respondent tested positive for cocaine and methadone when Amy

     was born. Respondent admitted to using cocaine two days before the delivery. DSS

     also alleged respondent “ha[d] not been compliant with completing needs identified

     on her case plan, and continue[d] to test positive for illegal substances.”

¶5         Following a hearing on 18 October 2018, the trial court determined with the

     parties’ consent that Larry was neglected. This determination was memorialized in

     an adjudication order entered on 25 February 2019 in which respondent stipulated to

     facts consistent with the allegations in DSS’s amended petition. In a separate

     disposition order, the trial court directed that Larry remain in DSS custody.
                                        IN RE L.D., A.D.

                                          2022-NCSC-40

                                        Opinion of the Court



¶6         Following a hearing on 10 January 2019, the trial court entered a second

     consent adjudication order on 25 February 2019 determining that Amy was neglected.

     The court also found in a separate disposition order that respondent had failed to

     address any of the issues identified in her case plan. Respondent had again tested

     positive for cocaine on 4 January 2019. The trial court ruled that further reunification

     efforts would be unsuccessful and inconsistent with Amy’s needs based on Lisa’s non-

     accidental injuries and the parents’ failure to address the issues that led to Amy’s

     removal. The trial court ordered that Amy remain in DSS custody and relieved DSS

     of further reunification efforts. The court also discontinued respondent’s visits with

     Amy pending guidance from a therapist about the appropriateness of visitation. After

     a review hearing on 10 January 2019, the trial court entered a review order in Larry’s

     case on 25 February 2019. The trial court found reunification efforts would also be

     unsuccessful and inconsistent with Larry’s needs. The trial court ordered that Larry

     remain in DSS custody, relieved DSS of further reunification efforts, and

     discontinued respondent’s visits with Larry.

¶7         Following a permanency planning hearing on 7 February 2019, the trial court

     entered orders on 27 February 2019 setting the permanent plan for the children as

     custody with a relative with a concurrent plan of reunification. The trial court held

     another permanency planning hearing on 28 March 2019 and entered review orders

     on 6 June 2019. The trial court found that respondent was enrolled at the Black
                                       IN RE L.D., A.D.

                                         2022-NCSC-40

                                      Opinion of the Court



     Mountain inpatient substance abuse treatment center and was scheduled to complete

     the program in May 2019. The trial court further found that respondent still was not

     employed, did not have stable housing, and had not enrolled in parenting classes. The

     trial court changed the permanent plan to adoption with a concurrent plan of

     reunification and ordered DSS to proceed with the plan.

¶8         The trial court held another permanency planning hearing on 30 May 2019

     and entered review orders on 24 June 2019. The trial court found that respondent

     completed the Black Mountain program on 3 May 2019 but had not participated in

     any additional substance abuse treatment. Respondent was pregnant with another

     child as the possible result of her continuing relationship with the father, and she

     had not contacted DSS. The trial court found that respondent “spent the Memorial

     Day Weekend with [the father] at a hotel in Myrtle Beach, South Carolina.”

¶9         After the next permanency planning hearing on 25 July 2019, in orders entered

     on 28 August 2019, the trial court found that “[s]ince the last permanency planning

     hearing, the respondent mother has had no contact with DSS” and was not present

     for the hearing. The trial court also found that respondent had not provided any

     financial support for the children. The trial court again ordered that respondent not

     have visitation with the children “due to the severity of injuries suffered by the

     juvenile’s sibling” and because respondent was “failing to successfully address the

     issues which led to removal.” Following a permanency planning hearing on 19
                                          IN RE L.D., A.D.

                                            2022-NCSC-40

                                         Opinion of the Court



       December 2019, the trial court entered orders finding that respondent still had no

       contact with DSS; had not provided financial support for her children; had given birth

       to Alex in October of 2019, who tested positive for cocaine; and was “residing in a

       Drug Addiction Treatment Center in Smithfield, North Carolina.” The court ordered

       DSS “to proceed with [the] permanent plan” of adoption for both children.

¶ 10         On 24 January 2020, DSS filed petitions to terminate respondent’s parental

       rights to Larry and Amy on the grounds of neglect, see N.C.G.S. § 7B-1111(a)(1)

       (2021); willfully leaving the children in a placement outside the home while failing to

       make reasonable progress, see id. § 7B-1111(a)(2) (2021); and willful abandonment,

       see id. § 7B-1111(a)(7) (2021). In orders filed on 4 February 2021, the trial court

       determined that grounds existed to terminate respondent’s parental rights under

       N.C.G.S. §§ 7B-1111(a)(1), (2), and (7). The trial court concluded that terminating

       respondent’s parental rights was in the children’s best interests. See id. § 7B-1110(a)

       (2021). Accordingly, the trial court terminated respondent’s parental rights to Larry

       and Amy. Respondent appeals.

¶ 11         On appeal respondent contends the trial court erred by determining grounds

       existed to terminate her parental rights. Respondent argues several of the trial

       court’s findings of fact are not supported by clear, cogent, and convincing evidence.

       Respondent then contends the trial court’s findings of fact do not support its

       conclusion of law that she willfully failed to make reasonable progress.
                                            IN RE L.D., A.D.

                                             2022-NCSC-40

                                           Opinion of the Court



¶ 12          A termination of parental rights proceeding consists of an adjudicatory stage

       and a dispositional stage. N.C.G.S. §§ 7B-1109, -1110 (2021).

                            “We review a trial court’s adjudication under
                     N.C.G.S. § 7B-1111 ‘to determine whether the findings are
                     supported by clear, cogent and convincing evidence and the
                     findings support the conclusions of law.’ ” In re E.H.P., 372
                     N.C. 388, 392, 831 S.E.2d 49, 52 (2019) (quoting In re
                     Montgomery, 311 N.C. 101, 111, 316 S.E.2d 246, 253
                     (1984));   see also     N.C.G.S.     § 7B-1109(f) (2019).
                     Unchallenged findings are deemed to be supported by the
                     evidence and are “binding on appeal.” In re Z.L.W., 372
                     N.C. 432, 437, 831 S.E.2d 62, 65 (2019). “Moreover, we
                     review only those [challenged] findings necessary to
                     support the trial court’s determination that grounds
                     existed to terminate respondent’s parental rights.” In re
                     T.N.H., 372 N.C. 403, 407, 831 S.E.2d 54, 58–59 (2019).

       In re L.M.M., 2021-NCSC-153, ¶ 10 (quoting In re K.N.K., 374 N.C. 50, 53, 839 S.E.2d

       735, 737–38 (2020) (alteration in original)). The trial court’s supported findings are

       “deemed conclusive even if the record contains evidence that would support a contrary

       finding.” In re B.O.A., 372 N.C. 372, 379, 831 S.E.2d 305, 310 (2019).

¶ 13          Here the trial court concluded that a ground existed to terminate respondent’s

       parental rights under N.C.G.S. § 7B-1111(a)(2). A trial court may terminate parental

       rights if “[t]he parent has willfully left the juvenile in foster care or placement outside

       the home for more than 12 months without showing to the satisfaction of the court

       that reasonable progress under the circumstances has been made in correcting those

       conditions which led to the removal of the juvenile.” N.C.G.S. § 7B-1111(a)(2).

                     Termination under this ground requires the trial court to
                                           IN RE L.D., A.D.

                                             2022-NCSC-40

                                          Opinion of the Court



                    perform a two-step analysis where it must determine by
                    clear, cogent, and convincing evidence whether (1) a child
                    has been willfully left by the parent in foster care or
                    placement outside the home for over twelve months, and
                    (2) the parent has not made reasonable progress under the
                    circumstances to correct the conditions which led to the
                    removal of the child.

       In re Z.A.M., 374 N.C. 88, 95, 839 S.E.2d 792, 797 (2020). A parent’s reasonable

       progress “is evaluated for the duration leading up to the hearing on the . . . petition

       to terminate parental rights.” In re J.S., 374 N.C. 811, 815, 845 S.E.2d 66, 71 (2020)

       (quoting In re A.C.F., 176 N.C. App. 520, 528, 626 S.E.2d 729, 735 (2006)).

                    [A] respondent’s prolonged inability to improve her
                    situation, despite some efforts in that direction, will
                    support a finding of willfulness regardless of her good
                    intentions, and will support a finding of lack of progress . . .
                    sufficient to warrant termination of parental rights under
                    section 7B-1111(a)(2).

                          [P]arental compliance with a judicially adopted case
                    plan is relevant in determining whether grounds for
                    termination exist pursuant to N.C.G.S. § 7B-1111(a)(2).

       Id. (citations and quotation marks omitted) (alterations in original).

¶ 14         In its order concluding grounds existed to terminate respondent’s parental

       rights as to Larry, the trial court made the following findings of fact:

                    21.    That [DSS] assumed non-secure[ ] custody on
                           February 15, 2018 . . . .

                           ....

                    23.    That the minor child . . . was adjudicated to be a
                           neglected juvenile on October 18, 2018 via a
                           stipulation that he did not receive proper care,
                    IN RE L.D., A.D.

                      2022-NCSC-40

                    Opinion of the Court



      supervision or environment from his parents or
      custodians, and lived in an environment injurious to
      his welfare . . . .

      ....

25.   That the initial Family Services Case Plan for
      [respondent] found that the issues that needed to be
      addressed were substance abuse and recommended
      treatment, appropriate supervision and discipline,
      including parenting classes, establishing a stable
      home and employment, cooperating with [DSS], and
      maintaining contact with [DSS] at least once per
      week, and visiting the juvenile a[nd] supporting
      [the] placement of the juvenile.

26.   That during the pendency of this case [respondent]
      failed to make substantial progress on [her] Family
      Services Case Plan.

      ....

28.   That [the] [o]rder from the January 10, 2019 [review
      hearing] released [DSS] of reasonable efforts
      towards the reunification with [respondent] due to
      [her] noncompliance with [her] Family Services
      Case Plan, and continuing to test positive for
      controlled substances.

29.   That on January 4, 2019 [respondent] tested positive
      for cocaine.

30.   That on January 10, 2019 [respondent] was not
      employed, did not have stable housing, and has gone
      to very few parenting classes.

      ....

33.   That the [c]ourt, on January 10, 2019 found that due
      to the very serious and life-threatening injuries
      sustained by the juvenile’s younger sibling [Lisa,]
                                  IN RE L.D., A.D.

                                    2022-NCSC-40

                                 Opinion of the Court



                   which were injuries no[t] the result of an accident,
                   in addition to the parents’ failure to address the
                   issues which led to removal, including the birth of a
                   drug positive infant in 2018, that further
                   reunification efforts would be futile and inconsistent
                   with the juvenile’s health, safety and need for a safe
                   and permanent home within a reasonable period of
                   time, and it would be in the best interest of the
                   juvenile for [DSS] to be relieved of further
                   reunification efforts and proceed with a permanent
                   plan for the juvenile.

                   ....

             35.   That [respondent] over the pendency of this matter
                   has continuously used controlled substances for
                   which she does not have a prescription and has given
                   birth to two controlled[-]substances[-]positive
                   children during the pendency of this matter.

                   ....

             40.   That [respondent] ha[s] only sporadically made
                   contact with [DSS] to check on the status or welfare
                   of [her] minor child.

                   ....

             43.   That the minor child has been out of the home for
                   more than 32 months at the time of this hearing.

Then, in a section titled “Ultimate Findings of Fact,” the trial court found the

following:

             2.    That . . . [respondent] ha[s] made no attempts to
                   correct any conditions that led to the removal.

             3.    That [respondent] did not timely participate in
                   substance abuse treatment, did not find suitable
                   housing, and did not find suitable employment.
                                           IN RE L.D., A.D.

                                             2022-NCSC-40

                                          Opinion of the Court



                    4.     That [respondent] d[oes] not provide care or
                           sustenance for [her] minor child, and ha[s] not
                           visited on a regular basis.

                    5.     That [respondent] did not make inquiries on [her]
                           minor child on a consistent basis. And ha[s] not
                           made regular contact with [DSS] to determine which
                           actions [she] needed to take to regain custody of
                           [her] minor child.

                    6.     That [respondent] . . . has made little to no efforts to
                           correct the conditions that led to the removal of her
                           child, and has made no contact with [DSS] to
                           ascertain what she must do to correct those
                           conditions, and has made no regular visits with her
                           child.

                           ....

                    8.     That [respondent] ha[s] willfully left the juvenile,
                           [Larry,] in foster care for more than twelve months
                           without showing to the satisfaction of the Court that
                           reasonable progress under the circumstances has
                           been made in correcting those conditions which led
                           to the removal of the juvenile.

¶ 15         The trial court entered a separate order concluding that grounds existed to

       terminate respondent’s parental rights to Amy. Many of the trial court’s findings in

       that order are identical to those in the order terminating respondent’s rights to Larry.

       The following are the findings of fact in the order regarding Amy that differ from

       those in the order regarding Larry:

                    21.    That [DSS] assumed non-secure[ ] custody on
                           October 9, 2018 because [DSS] received a report on
                           October 8, 2018 regarding the juvenile. The juvenile
                           was born on October 7, 2018, and tested positive for
                           cocaine. [Respondent] tested positive for cocaine and
                     IN RE L.D., A.D.

                      2022-NCSC-40

                    Opinion of the Court



      methadone at the time of the juvenile’s birth.

22.   That [respondent] admitted that she had used
      cocaine two days before she gave birth to [Amy].

23.   That [DSS] had recent child protective services
      history in that three of the juvenile’s siblings were
      currently in foster care due to the physical abuse of
      an infant child, substance abuse, and mental health
      concerns. [Respondent] has not been compliant with
      meeting the needs identified on her Family Services
      Case Plan and continued to test positive for illegal
      substances.

      ....

25.   That the minor child, [Amy,] was adjudicated to be a
      neglected juvenile on October 10, 2019 via a
      stipulation that she lived in an environment
      injurious to her welfare . . . .

26.   That [respondent] does not have stable housing, and
      gave birth to another cocaine-positive infant in
      October 2019.

      ....

44.   That the minor child has been out of the home for
      more than 24 months at the time of this hearing.

      ....

47.   That the mother attended Black Mountain Recovery
      Center in 2019, and left said program early without
      sufficient explanation.

48.   That [respondent] ha[s] failed to provide any form of
      substantial support for the minor child.

49.   That [respondent] and [the] father still have an
      active relationship.
                                          IN RE L.D., A.D.

                                            2022-NCSC-40

                                          Opinion of the Court



                           ....

                    51.    That [respondent] indicated that she would consume
                           controlled substances as a way of coping.

¶ 16         Respondent argues that several findings of fact are unsupported by the

       evidence. Respondent contests finding of fact 47 in Amy’s order, which states that she

       “attended Black Mountain Recovery Center in 2019, and left said program early

       without sufficient explanation.” She asserts this finding is contrary to the court’s own

       findings in its 24 June 2019 permanency planning order. In that order the trial court

       found that respondent “completed the Black Mountain inpatient substance abuse

       treatment center . . . program on May 3, 2019” and that “[s]he completed the program

       early as she [was] pregnant.” Robbie Lowery, a foster care supervisor at DSS, testified

       that respondent stayed at Black Mountain for less than ninety days and left early

       “due to her pregnancy, but they let her leave and didn’t have any concerns.”

       Respondent also testified that she left Black Mountain early because she was

       pregnant. Accordingly, we disregard the portion of finding of fact 47 stating that

       respondent left the “[Black Mountain] program early without sufficient explanation.”

       See In re N.G., 374 N.C. 891, 901, 845 S.E.2d 16, 24 (2020) (disregarding findings not

       supported by the evidence).

¶ 17         Respondent also challenges finding of fact 49 in Amy’s order, which states that

       she and the father “still have an active relationship.” Respondent contends that

       because she last saw the father in October of 2019, she did not have an active
                                          IN RE L.D., A.D.

                                            2022-NCSC-40

                                          Opinion of the Court



       relationship with him at the time of the hearing. Amy was born on 7 October 2018 as

       a result of respondent’s ongoing relationship with the father. In its review order filed

       on 24 June 2019, the trial court found that respondent “maintains a relationship with

       the . . . father as she spent the Memorial Day Weekend with him at a hotel in Myrtle

       Beach, South Carolina.” On 9 October 2019, respondent gave birth to Alex, whose

       father is the same as Larry’s and Amy’s. Accordingly, substantial evidence supported

       the finding that respondent maintained an active relationship with the father.

¶ 18         Respondent next challenges the findings that she “had not been in regular

       contact with [DSS].” Respondent contends that the findings are unsupported but also

       suggests it was “unreasonable” for her to continue contacting DSS because she

       already knew the contents of her case plan; one of the social workers was not

       responsive to her calls; and once reunification efforts were ceased, DSS said it would

       not “hold [her] hand.” Regardless of these arguments, respondent’s case plan required

       her to “cooperat[e] with [DSS]” and to “maintain[ ] contact with [DSS] at least once

       per week.” After respondent was released from the Black Mountain program in May

       of 2019, she did not contact DSS. Moreover, one of the social workers, Laura Gardner,

       testified that from August of 2019 until July of 2020, the period when she was

       assigned to the family, respondent never contacted DSS. Robbie Lowery testified that

       from July of 2020 onward, respondent did not call DSS to inquire about the welfare

       of her children. In her own testimony, respondent admitted she did not stay in regular
                                          IN RE L.D., A.D.

                                            2022-NCSC-40

                                          Opinion of the Court



       contact with DSS. Thus, substantial evidence supports these findings.

¶ 19         Respondent also contends that the trial court’s findings related to her case plan

       progress “are wholly unsupported by the other findings and the evidence.” The trial

       court found that respondent “failed to make substantial progress,” “made no attempts

       to correct any conditions that led to the removal,” and “did not timely participate in

       substance abuse treatment, did not find suitable housing, and did not find suitable

       employment.” Respondent contends, however, that her actions in the spring and

       summer of 2020—specifically, completing another substance abuse treatment

       program, obtaining a job, and securing a two-bedroom apartment—indicate that she

       made reasonable progress on her case plan.

¶ 20         In so doing, respondent erroneously relies in part on evidence presented at the

       disposition stage of the proceeding. See In re Z.J.W., 376 N.C. 760, 2021-NCSC-13,

       ¶ 17 (holding that the trial court erroneously “relied upon . . . dispositional evidence

       as support for its adjudicatory finding”). Moreover, respondent relies on her own

       testimony at the adjudicatory stage detailing her progress in the spring and summer

       of 2020. Robbie Lowery, however, testified respondent had not followed through on

       any of her case plan requirements and never presented proof of employment. Laura

       Gardner testified that respondent did not attempt to show she was addressing her

       substance abuse issues and made no requests for DSS to inspect a new residence.

       Although respondent informed Laura Gardner in April 2020 that she was employed,
                                          IN RE L.D., A.D.

                                           2022-NCSC-40

                                         Opinion of the Court



       had entered another rehabilitation program, and was expected to graduate in June

       2020, respondent never provided evidence of her employment or completion of the

       rehabilitation program. The trial court weighed this competing evidence and found

       the testimony from DSS staff to be more credible than respondent’s testimony. See In

       re C.A.H., 375 N.C. 750, 759, 850 S.E.2d 921, 927 (2020) (noting that the trial court,

       given its unique position, is the proper entity to make credibility determinations).

       Accordingly, we conclude that the findings that respondent did not make progress on

       her case plan are supported by the evidence.

¶ 21          The trial court’s findings of fact support its conclusion that respondent’s

       parental rights were subject to termination based on N.C.G.S. § 7B-1111(a)(2). Larry

       was removed from respondent’s care on or about 7 February 2018. Amy was removed

       from respondent’s care on or about 9 October 2018. Both children had remained

       continuously in their placements outside of respondent’s care when the termination

       of parental rights petitions were filed on 24 January 2020. Thus, both children were

       in a placement outside respondent’s care for more than twelve months preceding the

       filing of the petitions.

¶ 22          Moreover, the evidence showed that respondent exhibited a prolonged inability

       to improve her situation. Larry was originally removed from respondent’s care

       because the father abused Lisa. Nonetheless, respondent continuously maintained a

       relationship with the father throughout these proceedings. Moreover, respondent did
                                          IN RE L.D., A.D.

                                            2022-NCSC-40

                                         Opinion of the Court



       not improve her substance abuse. From March until July of 2018, respondent

       repeatedly either tested positive for controlled substances or refused drug screens.

       Then on 7 October 2018, Amy tested positive for cocaine when she was born, and

       respondent admitted to using cocaine two days before the birth. Respondent tested

       positive for cocaine again on 4 January 2019. The trial court ceased efforts toward

       reunification with respondent in part because respondent “continue[d] to test positive

       for illegal substances.” Although respondent completed the Black Mountain

       treatment program in May of 2019, her last child, born in October of 2019, also tested

       positive for cocaine at birth. Respondent “was not employed, did not have stable

       housing, and ha[d] gone to very few parenting classes.” Respondent also consistently

       failed to cooperate and remain in contact with DSS. Thus, the trial court’s findings of

       fact support its conclusion of law that respondent willfully left the children in a

       placement outside the home and failed to make reasonable progress. Accordingly, the

       trial court properly terminated respondent’s parental rights under N.C.G.S.

       § 7B-1111(a)(2).

¶ 23         Respondent also argues the trial court erred in terminating her parental rights

       under N.C.G.S. §§ 7B-1111(a)(1) and (7). Because we conclude the trial court properly

       terminated respondent’s parental rights based on N.C.G.S. § 7B-1111(a)(2), we do not

       address respondent’s remaining arguments. See In re Moore, 306 N.C. 394, 404, 293

       S.E.2d 127, 133 (1982) (stating that an appealed order should be affirmed when any
                                   IN RE L.D., A.D.

                                     2022-NCSC-40

                                   Opinion of the Court



one of the grounds found by the trial court is supported by findings of fact based on

clear, cogent, and convincing evidence); see also N.C.G.S. § 7B-1111(a) (“The court

may terminate the parental rights upon a finding of one or more [grounds for

termination.]”). Thus, we affirm the trial court’s orders.

      AFFIRMED.